•Stbtteb, J. (dissenting).
We believe there are factual issues presented which preclude the granting of summary judgment.
The action is upon several policies of insurance on oils and fats in storage “in tanks * * * sub-leased to Harbor Tank Storage Company and American Express Field Warehousing Corporation” and “In connecting pipelines * * * during the process of being transferred between and being placed in or removed from such tanks”. The proof shows that Allied Vegetable Oil Refining Corporation (herein Allied) was the lessee of a vast industrial network in Bayonne, New Jersey, consisting in part of several units of storage tanks for vegetable oils. These units were connected by pipelines through which the oil could be brought into the tanks, delivered out, or transferred from tank to tank or unit to unit. One of these units was subleased by Allied to American Express Field Warehousing Corporation (herein Field). As appears from the quoted portion of the policies, it was only oil in the Feld units or in connecting pipelines during the process of being brought into or removed from Field unit tanks that was covered.
The oil that is the subject of this suit was brought by plaintiff in railroad tank cars to the general storage area. Employees of Allied received it. The fact of the arrival of the oil and its receipt is established by the receipts of Allied and the reverse bills of lading for the empty tanks cars. The proof further establishes, with a degree of certainty that for the purposes of this motion we are willing to accept, that the only way the tank ears can be unloaded is by allowing the oil to run out into a pipeline. The pipelines in question led into the entire complex and the oil at this point might have been directed to the Field tanks or any other tanks in the complex. The difficulty with the ease is that there is no proof as to where the oil was being directed, either at this point or any subsequent time. If Allied had determined to misappropriate the oil and directed it to be delivered from the pipeline into which it went from the tank cars to tanks outside the Field units, the oil was never being transferred to the Field tanks and never came under the coverage of the policies. Of course, if the oil at this point was destined for the Field tanks, it was in a connecting pipeline and subject to coverage of the policies. But there is no proof either *957way on this question. The plaintiff has therefore failed to establish a loss under its policies and summary judgment should be denied.
Valente, McNally and Stevens, JJ., concur in Memorandum by the court; Steuer, J., dissents in opinion in which Rabin, J. P., concurs.
Order granting plaintiff’s motion for summary judgment affirmed, etc.